Citation Nr: 0105211	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for major 
depression/recurrent dysthymia, variously claimed, due to 
undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, variously claimed, due to undiagnosed illness.

3.  Entitlement to service connection for diverticulosis 
claimed as chronic diarrhea, due to undiagnosed illness.

4.  Entitlement to service connection for arthritis involving 
the hips and knees with history of polyarthralgia, due to 
undiagnosed illness.

5.  Entitlement to service connection for 
weakness/dizziness/fainting episodes, due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991, to include a tour of duty in the Southwest Asia theater 
of operations from February 1991 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The appeal was docketed at the Board in 2000.  A hearing was 
held before the undersigned Member of the Board at the RO in 
March 2000.


FINDINGS OF FACT

1.  The veteran has been affirmatively diagnosed as having 
major depression, recurrent dysthymia, chronic fatigue 
syndrome, arthritis and vertigo.

2.  The veteran's diarrhea is not shown to be objectively 
manifest of any disability, to include diverticulosis, of at 
least six months' duration.

3.  The veteran's weakness, dizziness and/or fainting 
episodes are not shown, either collectively or in any 
instance, to be objectively manifest of any disability of at 
least six months' duration.

CONCLUSIONS OF LAW

1.  Neither major depression nor recurrent dysthymia is due 
to undiagnosed illness. 38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.317 (2000).

2.  Chronic fatigue syndrome is not due to undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.317 (2000).

3.  Diverticulosis, claimed as chronic diarrhea, is not due 
to undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.317 (2000).

4.  Arthritis involving the hips and knees with history of 
polyarthralgia is not due to undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.317 (2000).

5.  Weakness, dizziness and/or fainting episodes are not, in 
any instance, due to undiagnosed illness.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
treatment records have been obtained and the veteran has been 
examined by VA for each disability at issue.

With respect to each disability at issue on appeal, the 
veteran is claiming service connection on the basis of his 
having served in the Southwest Asia theater of operations 
during the Persian Gulf War (PGW).  Service connection may be 
established for chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

The veteran asserts, with respect to each disability claimed 
on appeal, that he has the same as a result of his exposure 
to various toxins while stationed in the Southwest Asia 
theater of operations from February 1991 to May 1991.  In 
this regard, he specifically indicates that he was exposed to 
the smoke of burning oil wells.  He also indicates that he 
unloaded ammunition which contained various toxins and 
powders. 


I.  Major Depression/Recurrent Dysthymia

The veteran asserts that he presently has major 
depression/recurrent dysthymia due to his service in the 
Southwest Asia theater of operations from February 1991 to 
May 1991.  In this regard, service medical records (the 
veteran denied experiencing then, or in the past, depression 
or excessive worry when examined for redeployment purposes in 
April 1991) are negative for any reference to depression or 
dysthymia.  Subsequent to service, when he was examined by VA 
in November 1998, the veteran alluded to being exposed to 
"neurotoxins" while handling ammunition while stationed in 
the Persian Gulf.  The diagnosis, following pertinent 
examination, was major depression disorder, recurrent, 
"secondary to Persian Gulf Syndrome."  However, as pertinent 
to the question of service connection for major 
depression/recurrent dysthymia, due to undiagnosed illness, 
the Board would respectfully point out that major depression 
and dysthymia each comprise a malady of explicit diagnosis 
and each condition is, clearly, a recognized disability of 
chronic derivation.  See 38 C.F.R. Part 4, Diagnostic Codes 
9433, 9434 (2000).  The foregoing consideration precludes any 
notion of according service connection for either major 
depression and/or dysthymia on the basis on which each 
condition is claimed, the compensation so sought by the 
veteran being specifically predicated on disablement due to 
undiagnosed illness.  See generally 38 C.F.R. § 3.317.  Given 
the foregoing reasoning, then, service connection for major 
depression/recurrent dysthymia, due to undiagnosed illness, 
is not in order. 


II.  Chronic Fatigue Syndrome

With respect the veteran's claim for chronic fatigue syndrome 
due to undiagnosed illness, the Board is cognizant that 
"[f]atigue" is a designated symptom which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b).  In this regard, service medical 
records are negative for any reference to chronic fatigue 
syndrome.  Subsequent to service, when the veteran was 
examined by VA in November 1998, he related that while he was 
able to walk "ten" miles without becoming fatigued before 
going to the Persian Gulf, since returning therefrom he 
experienced problems including weakness when walking "one" 
mile or less.  The diagnosis, following physical examination, 
was "[c]hronic fatigue syndrome."  With respect to such 
condition, however, the same (i.e., chronic fatigue syndrome) 
nevertheless comprises a malady of explicit diagnosis and is, 
clearly, a recognized disability of (by definition) chronic 
derivation.  See 38 C.F.R. Part 4, Diagnostic Code 6354 
(2000); see also VAOPGCPREC 8-98 (affirming, pertinently, 
that chronic fatigue syndrome is a "recognized diagnos[is]").  
The latter consideration precludes any notion of according 
service connection therefor in the context of this appeal, 
inasmuch as the compensation sought by the veteran is 
specifically predicated on disablement due to undiagnosed 
illness.  See generally 38 C.F.R. § 3.317.  In view of the 
foregoing, then, service connection for chronic fatigue 
syndrome, due to undiagnosed illness, is not in order.

III.  Diverticulosis claimed as Chronic Diarrhea

With respect to the veteran's claim for service connection 
for diverticulosis claimed as chronic diarrhea, due to 
undiagnosed illness, when he was examined by VA in November 
1998, he complained of having experienced diarrhea ever since 
he returned from the Persian Gulf in 1991.  The pertinent 
diagnosis was chronic diarrhea. 

The Board is aware that, even though diarrhea is not a 
designated symptom which may comprise a manifestation of 
undiagnosed illness in accordance with 38 C.F.R. § 3.317(b), 
the signs and symptoms listed under such provision are not 
exhaustive.  See id.  However, the Board would point out that 
the November 1998 VA examiner did not attribute the veteran's 
assessed chronic diarrhea to his period of service in the 
Persian Gulf.  Of greater significance, the veteran neither 
contends, nor does the evidence reflect, that his diarrhea is 
manifest of any "disability" (to include diverticulosis) of 
at least six months' duration and is shown by objective 
indications, as is required in the context of this issue in 
accordance with 38 C.F.R. § 3.317(a)(2), (3).  Given the 
foregoing, then, the Board is constrained to conclude that 
service connection for diverticulosis claimed as chronic 
diarrhea, due to undiagnosed illness, is not in order.  


IV.  Arthritis involving the Hips and Knees with history of 
Polyarthralgia

Concerning the veteran's claim for service connection for 
arthritis involving the hips and knees with history of 
polyarthralgia, due to undiagnosed illness, when he was 
examined by VA in November 1998, he indicated that he had 
experienced "joint[] pain" involving joints including his 
hips and knees since serving in the Persian Gulf in 1991.  He 
related that such pain had worsened "over time".  Pertinent 
X-ray examinations revealed arthritis involving joints 
including the left hip and right knee.  The pertinent 
diagnosis implicated arthritis involving the left hip and 
right knee.

As pertinent to the "joint[] pain" to which the veteran made 
reference when he was examined by VA in November 1998, the 
Board is cognizant that "[j]oint pain" is a designated 
symptom which may comprise a manifestation of undiagnosed 
illness in accordance with 38 C.F.R. § 3.317(b).  However, 
the Board would respectfully point out that the latter 
consideration is not material to the outcome of this aspect 
of the appeal owing to the following: The condition claimed 
by the veteran, arthritis, clearly comprises a recognized 
pathology of chronic derivation.  See 38 C.F.R. Part 4, 
Diagnostic Code 5003 (2000).  The foregoing consideration 
precludes any notion of according service connection for 
arthritis (regardless of which joints are so diseased) on the 
basis on which such condition is claimed, the compensation so 
sought by the veteran being specifically predicated on 
disablement due to undiagnosed illness.  See generally 
38 C.F.R. § 3.317.  Given the foregoing reasoning, then, 
service connection for arthritis involving the hips and knees 
with history of polyarthralgia, due to undiagnosed illness, 
is not in order. 


V.  Weakness/Dizziness/Fainting Episodes

Concerning the veteran's claim for service connection for 
weakness/dizziness and/or fainting episodes, due to 
undiagnosed illness, when he was examined by VA (for 
orthopedic purposes) in November 1998, he complained of 
experiencing dizziness "since 1995".  The veteran was also 
noted to "look[] tired".  When he was neurologically examined 
by VA in November 1998, the veteran alluded to having 
experienced "episodic dizziness" for the preceding six years; 
the pertinent assessment was "[d]izziness/positional 
vertigo".  On a VA general medical examination accomplished 
the same month, he complained of experiencing generalized 
"weakness".  In conjunction with a "Persian Gulf" examination 
performed in October 1998, the veteran alluded to having 
experienced three episodes of loss of consciousness (though 
without seizures) over the preceding 3-4 years.  In 
conjunction with an ear examination accomplished by VA in 
February 1999, the veteran alluded to having "a several year 
history of dizziness that [was] worse when he change[d] 
position"; the examiner was of the opinion that the veteran 
had "positional dizziness which" was unrelated to service.  

The Board is aware that, even though weakness, dizziness 
and/or fainting episodes do not, in any instance, constitute 
a designated symptom which may comprise a manifestation of 
undiagnosed illness in accordance with 38 C.F.R. § 3.317(b), 
the signs and symptoms listed under such provision are not 
exhaustive.  See id.  Even conceding that the veteran does 
(or at least did in the past) experience the weakness, 
dizziness and loss of consciousness/fainting episodes to 
which he made reference on the occasions cited in the 
preceding paragraph, however, the lone condition assessed as 
being related to any of the foregoing symptoms, vertigo, 
nevertheless comprises a recognized peripheral vestibular 
disorder.  See 38 C.F.R. Part 4, Diagnostic Codes 6204, 6205 
(2000).  The foregoing consideration precludes any notion of 
according service connection, at least with respect to 
vertigo, in the context of this aspect of the appeal, the 
compensation so sought by the veteran being specifically 
predicated on disablement due to undiagnosed illness.  See 
generally 38 C.F.R. § 3.317.  Other than vertigo, moreover, 
the veteran neither contends, nor does the evidence reflect, 
that his complained of weakness, dizziness and/or fainting 
episodes are, in any instance, manifest of any "disability" 
of at least six months' duration and is shown by objective 
indications, as is required in the context of this issue in 
accordance with 38 C.F.R. § 3.317(a)(2), (3).  Given the 
foregoing, then, the Board is constrained to conclude that 
service connection for weakness, dizziness and/or fainting 
episodes, due to undiagnosed illness, is not in order.  

As pertinent to each issue addressed above, the Board has 
taken note of the submission of several lay statements, to 
include statements from two of the veteran's former service 
comrades, which are, collectively, to the effect that, while 
stationed in the Persian Gulf as well shortly after his 
return therefrom, the veteran experienced problems including 
dizziness, joint pain and diarrhea.  Another statement, from 
the veteran's sister-in-law, who is a nurse, reflects that, 
shortly after the veteran's return home from the Persian 
Gulf, he experienced vomiting, which she witnessed, as well 
as dizziness, diarrhea and "soreness in his joints".  With 
respect to the information conveyed in the foregoing lay 
statement, the Board would respectfully point out that it has 
no reason to dispute that the veteran did in fact experience 
the cited problems/complaints.  However, owing to the precise 
reasoning advanced by the Board in its five respective 
analyses set forth above, the mere fact that the veteran 
experienced the cited problems/complaints occasions no 
necessary (in any instance) favorable resolution of any 
aspect of the appeal.  In any event, at least as to all 
statements submitted except that from the veteran's sister-
in-law (a nurse), the Board would respectfully point out that 
assertions by lay individuals cannot create (as might purport 
to inhere in the context of this appeal) an inference of 
medical causation.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Additional documentary evidence was submitted by the 
veteran, regarding, generally, the Persian Gulf War.  This 
evidence does not specifically pertain to the veteran.  For 
the reasons outlined above, service connection for the 
disorders at issue due to undiagnosed illness is not 
warranted.

In making these determinations, the Board has considered the 
veteran's hearing testimony.  His testimony is considered 
credible insofar as he described his symptoms and his belief 
in the merits of his claims.  He is not, however, competent, 
to provide an opinion concerning a medical diagnosis or 
medical causation.


ORDER

Service connection for major depression/recurrent dysthymia, 
variously claimed, due to undiagnosed illness, is denied.

Service connection for chronic fatigue syndrome, variously 
claimed, due to undiagnosed illness, is denied.

Service connection for diverticulosis claimed as chronic 
diarrhea, due to undiagnosed illness, is denied.

Service connection for arthritis involving the hips and knees 
with history of polyarthralgia, due to undiagnosed illness, 
is denied.

Service connection for weakness/dizziness/fainting episodes, 
due to undiagnosed illness, is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

